DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/22/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-28 are currently pending.
Claims 15-28 are rejected as set forth below.
Claims 1-14 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the cryptocurrency exchange device in claims 1, 4, 11, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, the corresponding structure being a computing device ([0034]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 15-28, the computer readable memory is directed to software per se as it consists of memory elements. The Specification lacks a lexicographic definition of the term ‘memory element’. Furthermore, one of ordinary skill in the art at time of invention would have interpreted the aforementioned components as software. First, the memory element stores operation instructions. Second, the term ‘element’ is defined as “any stand-alone item within a broader context1”. A software sub-module can be interpreted as a stand-alone sub-module within a broader context of the larger software application. According to MPEP 2106 (I), however, there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter.

Allowable Subject Matter
Claims 1-28 are allowable over the prior art. The closest prior art does not teach or suggest, in the context of the ordered combination of the claim as a whole:
receiving, by a cryptocurrency acceptance network computing device of the secure and trusted cryptocurrency acceptance system, a request to process the financial transaction; placing, by the cryptocurrency acceptance network computing device, a hold on an amount of collateral cryptocurrency based on the request to process the financial transaction, wherein the network cryptocurrency wallet is associated with a stake account of a plurality of stake accounts of a stake pool of the cryptocurrency acceptance network computing device, and wherein one or more staking entities store collateral cryptocurrency in the stake account for purposes of backing financial transactions of the network cryptocurrency wallet; sending, by the cryptocurrency acceptance network computing device, a first network acknowledgment of the financial transaction to the payor computing device, wherein the first network acknowledgment verifies the amount of the collateral cryptocurrency is on hold; sending, by the payor computing device, a first amount of the first cryptocurrency equal to the particular amount to the cryptocurrency acceptance network computing device; sending, by the cryptocurrency acceptance network computing device, a second network acknowledgment of the financial transaction to the payor computing device, wherein the second network acknowledgment verifies that the first amount of the first cryptocurrency is covered by the amount of the collateral cryptocurrency on hold; sending, by the payor computing device, a finalize instruction for the sending, by the cryptocurrency exchange device, the amount of the desired currency to a payee banking computing device associated with the payee computing device for deposit therein; sending, by the payee banking computing device, a receipt of the deposit to the cryptocurrency acceptance network computing device; and when the desired number of confirmations of the first amount of the first cryptocurrency is completed by the consensus network: releasing, by the cryptocurrency acceptance network computing device, the hold on the amount of the collateral cryptocurrency. Emphasis is placed on the order of the steps: the amount of the desired currency is first transferred to the payee before the first amount of the first cryptocurrency, e.g. the amount of the initial transaction, is completed by the consensus network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 10,915,895 to Fogg discloses an invention for performing a transfer of digital currency from an owner of the digital currency to a recipient of the digital currency. The transfer of digital currency includes transferring a sequence of digitally signed transactions from the owner to the recipient. The method and system are further configured for recording the performed transfer of digital currency to a block chain public ledger, generating a digital contract for the recipient that converts the transferred digital currency from an intangible asset type to a financial asset type, and storing the generated digital contract along with electronic credentials associated with accessing the digital currency in a holding account for the recipient.
United States Patent Application Publication No. 20190213586 to Baratam discloses an invention for enabling secure escrow and safekeeping of a cryptocurrency. The computer implemented method starts by establishing a secure communication between a first party device associated with a depositor of the cryptocurrency and a second party device associated with a secure cryptocurrency depository, in a cryptocurrency network. The secure cryptocurrency depository is a secure cryptocurrency escrow and/or a secure cryptocurrency vault. Further, the first party device and/or the second party device is enabled to transfer the available funds/tokens away from the multi-signature address using the second partially signed provisional transaction template and/or the first partially signed provisional transaction template in possession of the first party device and second party device respectively, in case the first party and/or second party private-keys/secrets and/or the hardware tokens are lost/stolen, thereby preventing theft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Press Computer Dictionary, Third Edition